Case 3:20-cv-00578-DJN Document 21 Filed 04/13/21 Page 1 of 2 PagelD# 41

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

AARON JOSEPH CULLISON,
Plaintiff,

v. Civil No. 3:20cv578(DJN)

MR. JOHNSON, ef al.,
Defendants.

MEMORANDUM OPINION

Plaintiff, a Virginia inmate proceeding pro se and in forma pauperis, filed this 42 U.S.C.
§ 1983 action. (ECF No. 1.) To state a viable claim under 42 U.S.C. § 1983, a plaintiff must
allege that a person acting under color of state law deprived him or her of a constitutional right or
of a right conferred by a law of the United States. See Dowe v. Total Action Against Poverty in
Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998) (citing 42 U.S.C. § 1983). In his current
Complaint, Plaintiff does not identify the particular constitutional right that was violated by
Defendants’ conduct. Plaintiff's current allegations also fail to provide each defendant with fair
notice of the facts and legal basis upon which his or her liability rests. See Bel/ Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007) (stating that a complaint must “give the defendant fair notice
of what the . . . claim is and the grounds upon which it rests”), Accordingly, by Memorandum
Order entered on February 25, 2021, the Court directed Plaintiff to submit a particularized
complaint within fourteen (14) days of the date of entry thereof. (ECF No. 20.) The Court
warned Plaintiff that the failure to submit the particularized complaint would result in the

dismissal of the action.
Case 3:20-cv-00578-DJN Document 21 Filed 04/13/21 Page 2 of 2 PagelD# 42

More than fourteen (14) days have elapsed since the entry of the February 25, 2021
Memorandum Order. Plaintiff failed to submit a particularized complaint or otherwise respond
to the February 25, 2021 Memorandum Order. Accordingly, the action will be DISMISSED
WITHOUT PREJUDICE.

An appropriate order will accompany this Memorandum Opinion.

Let the Clerk file a copy of the Memorandum Opinion electronically and send a copy to
Plaintiff.

/s/
David J. Novak rU
United States District Judge

Richmond, Virginia
Dated: April 13, 2021
